MEMORANDUM **
Kuljit Singh Parmar, a native and citizen of India, petitions for review of the order of the Board of Immigration Appeals (“BIA”) affirming without opinion the immigration judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s adverse credibility finding for substantial evidence. Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because Parmar’s testimony was rife with inconsistencies, including how many police were present at the rally that precipitated his second arrest and the length of his second detention. See, e.g., id. In addition, the IJ properly based the adverse credibility finding on the falsified birth certificate Parmar submitted. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004). Finally, the IJ properly rejected Parmar’s explanation that his testimony was inconsistent because he suffered a head injury in the mid-1990s, which caused memory loss. Parmar did not testify about the head injury until confronted with his inconsistent testimony, and he never provided any documentary proof of the head injury. See, e.g., Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.2004) (IJ properly considered and rejected petitioner’s explanation for inconsistent testimony).
Parmar’s contention that the BIA and IJ erred in not granting him relief under the Convention Against Torture is without merit because he never applied for that relief.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.